Exhibit 10.58


AGREEMENT COVERING

TERMS AND CONDITIONS OF EMPLOYMENT

BELUGA POWER PLANT CULINARY EMPLOYEES

Between

CHUGACH ELECTRIC ASSOCIATION, INC.
Anchorage, Alaska

and

UNITE HERE
HOTEL EMPLOYEES & RESTAURANT EMPLOYEES UNION
LOCAL 878
Anchorage, Alaska

December 13, 2007 through
June 30, 2010

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

PREAMBLE

 

 

1

ARTICLE I - PURPOSE

 

 

1

ARTICLE II - RECOGNITION

 

 

2

ARTICLE III - UNION SECURITY AND ACTIVITIES

 

 

2

Section 1 - Union Membership

 

 

2

Section 2 - Hold Harmless

 

 

2

Section 3 - Union Dues

 

 

2

Section 4 - Shop Stewards

 

 

2

Section 5 - Union Admission to Job

 

 

3

Section 6 - Examination of Records

 

 

3

Section 7 - Union Responsibility

 

 

4

Section 8 - Noninterference

 

 

4

ARTICLE IV - HIRING

 

 

4

Section 1 - Hiring Hall

 

 

4

Section 2 - Equal Employment Opportunity/Affirmative Action

 

 

4

ARTICLE V - MANAGEMENT RIGHTS

 

 

5

ARTICLE VI - NO STRIKE OR LOCKOUT

 

 

6

Section 1 - No Strike

 

 

6

Section 2 - No Lockout

 

 

6

Section 3 - Noncompliance

 

 

6

ARTICLE VII - SUSPENSION AND DISCHARGE

 

 

6

ARTICLE VIII - GRIEVANCE AND ARBITRATION

 

 

7

Section 1 - Policy

 

 

7

Section 2 - Definition

 

 

7

Section 3 - Grievance Procedure

 

 

7

Section 4 - Arbitration

 

 

8

ARTICLE IX - CLASSES OF EMPLOYEES

 

 

9

Section 1 - Probationary Regular Employees

 

 

9

Section 2 - Regular Employees

 

 

9

Section 3 - Temporary Employees

 

 

9

Section 4 - Promotion

 

 

10

ARTICLE X - WORKWEEK AND OVERTIME

 

 

10

Section 1 - Work Schedule and Workweek

 

 

10

Section 2 - Overtime

 

 

11

Section 3 - Shift Change

 

 

11

ARTICLE XI - WORKING RULES

 

 

11

Section 1 - Transportation

 

 

11

Section 2 - Standby

 

 

11

Section 3 - Wait Time

 

 

12

Section 4 - Rest Time and Call Out

 

 

12

Section 5 - Split Shifts

 

 

13

Section 6 - Meal and Relief Periods

 

 

13

Section 7 - Camp Living

 

 

13

i

--------------------------------------------------------------------------------





 

 

 

 

Section 8 - Work Load and Assignment of Work

 

 

14

Section 9 - Return of Remains in Event of Death

 

 

14

Section 10 - Designation of Supervisor

 

 

14

Section 11 - Drug and Alcohol Testing Program

 

 

14

ARTICLE XII - WAGES AND JOB CLASSIFICATION

 

 

14

Section 1 - Wage Schedule

 

 

14

Section 2 - Compensation for Employees Working in Higher Classification

 

 

15

Section 3 - Temporary Assignment to Lower Classification

 

 

15

Section 4 - Training Wage Program

 

 

15

Section 5 - Pay Day

 

 

15

ARTICLE XIII - LEAVE

 

 

16

Section 1 - Annual Leave

 

 

16

Section 2 - Jury Duty

 

 

17

Section 3 - Illness or Injury Leave

 

 

17

ARTICLE XIV - HOLIDAYS

 

 

18

ARTICLE XV - SENIORITY AND LAYOFFS

 

 

19

Section 1 - Seniority

 

 

19

Section 2 - Layoffs

 

 

19

ARTICLE XVI - HEALTH AND WELFARE

 

 

20

ARTICLE XVII - PENSION

 

 

20

ARTICLE XVIII - PREPAID LEGAL TRUST

 

 

21

ARTICLE XIX - LABOR MANAGEMENT COMMITTEE

 

 

21

ARTICLE XX - SAVINGS CLAUSE

 

 

21

ARTICLE XXI - ENTIRE AGREEMENT

 

 

21

ARTICLE XXII - SUCCESSOR AND ASSIGNS

 

 

22

ARTICLE XXIII - DURATION

 

 

22

Section 1 - Effective Dates

 

 

22

Section 2 - Notice

 

 

22

Section 3 - Continuation of Agreement

 

 

22

ii

--------------------------------------------------------------------------------




PREAMBLE

               This agreement is made and entered into this 13th day of
December, 2007, by and between Chugach Electric Association, Inc., hereinafter
referred to as the “Employer,” and Hotel Employees & Restaurant Employees Union
Local 878, affiliated with Hotel Employees & Restaurant Employees International
Union, AFL-CIO, CLC, hereinafter referred to as the “Union,” representing the
employees covered by this Agreement working at the Beluga Power Plant,
hereinafter referred to as “Beluga.”

                This Agreement shall terminate, cancel, and rescind any
Collective Bargaining Agreement heretofore entered into by the undersigned
Employer and Union.

                NOW THEREFORE, in consideration of the mutual promises and
covenants contained herein, the following is hereby agreed to by the Employer
and Union.

ARTICLE I - PURPOSE

                It is the objective of the parties that the obligations of the
Employer for the successful conduct of its business and the fulfillment of its
responsibilities to the employees covered by this Agreement be carried out
without interference arising from differences between the parties.

               The Union, representing employees of the Employer, and the
Employer desire to establish and maintain, through harmonious cooperation, a
standard of conditions and procedures to provide for orderly collective
bargaining relations, prompt and equitable disposition of grievances, and fair
wages, hours, and working conditions for the employees covered by this
Agreement.

               It is the responsibility of the Employer to manage the workforce.
It is the responsibility of the parties to promote such practices as will
improve the quality of service provided and the working conditions of the
employees covered by this Agreement. The Union agrees to support the Employer’s
efforts to eliminate waste and inefficiency, prevent absenteeism, harassment,
insubordination, and other practices which hamper the Employer’s operation at
Beluga. The Union further agrees to support the Employer’s efforts to improve
the quality of work at Beluga.

                All employees covered by this Agreement shall be required to
discharge their duties in a proper and business-like manner and to be courteous
and considerate of one another, other Chugach employees, and the public.

1

--------------------------------------------------------------------------------




ARTICLE II - RECOGNITION

          The Employer recognizes, during the term of this Agreement, the Union
as the sole and exclusive collective bargaining representative for all employees
in the classifications covered by this Agreement working at the Beluga Power
Plant, hereinafter referred to as “Beluga,” and as the representative of all
such employees in interpreting this Agreement and adjusting disputes.

ARTICLE III - UNION SECURITY AND ACTIVITIES

          Section 1.     Union Membership.

          All employees covered by this Agreement, who are presently members of
the Union, shall be required as a condition of continued employment to maintain
said membership in good standing, and all employees who are not presently
members of the Union and all new employees shall become members of the Union on
the thirty-first (31st) day following the date of their employment or the
effective date of this Agreement, whichever is later. Final notice for
termination by the Union for the dismissal of any employee for failure to comply
with the provisions of this paragraph shall be in writing to the General Manager
of the Employer, which shall contain a certification by the Union.

          Section 2.     Hold Harmless.

          The Union agrees that it will indemnify, defend, and hold harmless the
Employer from any and all liability or loss caused by the Employer’s discharge
of any employee at the request of the Union.

          Section 3.     Union Dues.

          The Employer agrees to deduct from the paycheck of each employee who
so authorizes, on an authorization form provided by the Union, regular monthly
Union dues, fees and assessments. Authorized monies shall be withheld from each
payroll and submitted by the employer no later than the 12thof the following
month. The performance of this service is recognized as a service to the Union
by the Employer. It is acknowledged and agreed that the Employer assumes no
liability in connection with the collection of Union dues, except that the
Employer agrees to exercise ordinary diligence and care in the transmittal of
the monies to the Union.

          Except as stated above, the Union shall assume all obligations and
responsibilities for the collection of any Union fees or assessments.

          Section 4.     Shop Stewards.

          The Employer recognizes the right of the Union to appoint one employee
per shift as shop steward to represent employees at Beluga. The shop steward
shall have the

2

--------------------------------------------------------------------------------




right to receive complaints or grievances and discuss same with the designated
Employer representative. The shop steward has the authority to discuss
resolutions to complaints and grievances, although full authority to resolve or
dismiss complaints and grievances shall remain vested with the Union.

          A shop steward shall make every effort to perform union business
during nonworking time. Upon approval by the designated Employer representative,
a shop steward may be granted a reasonable amount of time during working hours
and without loss of pay to handle union business. These requests will not be
unreasonably denied by the Employer. The shop steward shall report any union
duties performed during working hours on his/her timecard, if so approved. In
the event the Union requires the services of the shop steward during an
arbitration hearing, upon prior notice to the Manager of Employee Relations by
the Business Manager or designated representative, the shop steward will be
released from duty with no loss of income for their regularly scheduled hours of
work. The Employer and the Union agree to split the costs of transportation to
and from the arbitration hearing unless mutually agreed otherwise.

          The Employer agrees to notify the Union twenty-four (24) hours prior
to layoff of any shop steward, except in cases of discharge for just cause under
Article VII. If the discharge of the shop steward is for just cause,
notification to the Union is required immediately upon notification to the
employee.

          The shop steward will be the last employee laid off, provided he/she
is qualified to perform the work remaining on the job.

          Section 5.     Union Admission to Job.

          Duly authorized representatives of the Union may meet with employees
covered by this Agreement provided, however, that the representative(s) shall
obtain prior approval from the Employer’s Manager of Employee Relations before
arrival at Beluga. Such meetings shall not interfere with the efficient
operation of the work performed at Beluga. All Employer rules and regulations
will be observed by the Union representative(s) while at Beluga.

          Section 6.      Examination of Records.

          Duly authorized representatives of the Union may examine the personnel
records pertaining to the employees covered by this Agreement upon receipt of
written authorization by the employee to the Manager of Employee Relations. The
Employer shall make every effort to produce the original records, or copies of
such records, for examination by the Union representative no later than
forty-eight (48) hours after notice from the Union.

3

--------------------------------------------------------------------------------




          Section 7.     Union Responsibility.

          The Union agrees that this Agreement is binding on each and every
employee covered by this Agreement, and that its members, individually or
collectively, accept full responsibility for carrying out and complying with all
provisions of this Agreement. The Union further agrees to make reasonable
efforts to insure that the employees covered by this Agreement obey all rules,
regulations, policies, and procedures prescribed by the Employer.

          Section 8.     Noninterference.

          The Employer agrees that it will not attempt to interfere between any
of its employees and the Union. It will not restrain or attempt to restrain any
employee from belonging to the Union or from taking any active part in Union
affairs. It will not discriminate against any employee because of Union
membership or lawful Union activity.

ARTICLE IV - HIRING

          Section 1.     Hiring Hall.

          The Union shall maintain a hiring hall and the Employer shall notify
the hiring hall when there is a vacancy in a job classification covered by this
Agreement. The Employer will first use the services of the hiring hall and
consider any referral. In the event the Employer rejects the applicant, the
Union will refer another applicant. Upon request of the Union, the Employer will
give a job-related reason in writing as to the reason the applicant was
rejected.

          If the Union is unable to provide an acceptable referral within
forty-eight (48) hours of notification of vacancy, the Employer retains the
right to hire applicants from other sources.

          In accordance with the Union hiring hall bylaws, the Employer has the
right to request specific names when placing a request for a Head Cook or Baker.
For other positions, the Employer is limited to name requesting on an every
other call basis.

          The Employer retains the right to require pre-employment physical
examinations consistent with applicable state and federal law and at the
Employer’s expense.

          Section 2.     Equal Employment Opportunity/Affirmative Action.

          The parties hereto recognize that the Employer is an equal opportunity
employer within the contemplation of Title VII of the Civil Rights Act of 1964,
as such statute has been implemented by one or more executive orders, and that
the Employer is likewise a federal contractor within the contemplation of the
aforesaid executive orders and

4

--------------------------------------------------------------------------------




required to pursue an affirmative action program with respect to equal
opportunity for employment (reference: Executive Order 11246, as amended,
Section 503 of the Rehabilitation Act of 1973, as amended, and the Vietnam Era
Veterans’ Readjustment Assistance Act of 1974, as amended, 38 U.S.C. 4212, and
their implementing regulations listed at 451 CFR Part 60). In order to ensure
that the Employer conforms in its hiring practices to the requirements of the
law, federal, state, and local, as implemented by executive and administrative
orders and regulations, the parties mutually agree that neither Employer nor
Union will discriminate against any person or persons on the grounds of race,
religion, color, sex, age, or national origin with respect to recruitment,
hiring, promotion, demotion, termination, layoff, transfer, compensation,
selection for training or otherwise, so as to deny such person or persons equal
employment opportunities. The parties also mutually agree that the Employer is
an affirmative action employer with respect to individuals with handicaps,
disabled veterans, and veterans of the Viet Nam Era.

ARTICLE V - MANAGEMENT RIGHTS

          The Union agrees that the management of the food service and
housekeeping operations at Beluga and the direction of the workforce responsible
for the food service and housekeeping at Beluga is the sole responsibility of
the Employer and shall be at its sole discretion.

          All management rights and responsibilities, which are not expressly
modified or restricted by a specific provision of this Agreement, are retained
and vested exclusively in the Employer, including, but not limited to, the
following:

 

 

 

 

1.

the right to establish and administer policies and procedures relating to
education, training, operations, services, safety, personal hygiene, physical
examinations, and maintenance of food service or housekeeping;

 

 

 

 

2.

to supervise and schedule the workforce, including the assignment of hours of
work during the workday;

 

 

 

 

3.

to hire, promote, transfer, lay-off, and recall employees to work;

 

 

 

 

4.

to discipline, suspend, and discharge employees for just cause;

 

 

 

 

5.

to determine the number of employees and the duties to be performed provided
that the health and safety of the employees are not endangered;

 

 

 

 

6.

to maintain the efficiency of employees and direct the workforce;

 

 

 

 

7.

to establish or expand any job classification or operation of service related to
culinary work covered by this Agreement;

5

--------------------------------------------------------------------------------




 

 

 

 

8.

to determine staffing patterns and areas worked;

 

 

 

 

9.

to control and regulate the use of facilities, supplies, equipment, and other
property of the Employer;

 

 

 

 

10.

to determine the assignment and delegation of work, the qualifications required
and the size and composition of the workforce;

 

 

 

 

11.

to introduce new or improved food service or housekeeping methods or facilities
regardless of whether or not the same cause a reduction in the workforce; and

 

 

 

 

12.

to make or change company rules, regulations, policies, and practices provided
the same do not conflict with the terms of this Agreement.

ARTICLE VI - NO STRIKE OR LOCKOUT

          Section 1.     No Strike.

          The Union, its members, officers, agents, employees, and
representatives agree that they will not authorize, instigate, aid, condone, or
engage in any strike (including jurisdictional or sympathy strikes) sit-downs,
slow-downs, work stoppages, honor any unsanctioned picket line at the Employer’s
premises or work locations, including Beluga, or take any other action which
will interfere with or interrupt the Employer’s operations for any reason
whatsoever.

          Section 2.      No Lockout.

          The Employer agrees that it will not lockout employees covered by this
Agreement at Beluga during the term of this Agreement.

          Section 3.     Noncompliance.

          The Employer may discipline, up to and including dismissal, any
employee who engages in conduct prohibited by Section 1 of this Article.

ARTICLE VII - SUSPENSION AND DISCHARGE

          The Employer agrees that no employee shall be suspended or discharged
except for just cause. For the purposes of this Article, suspension or discharge
for just cause includes, but is not limited to, dishonesty, incompetence,
unexcused absenteeism, insubordination, unsatisfactory performance of duties,
the use or possession of drugs and/or alcohol in transit or while at Beluga,
abandonment of duties, physical fighting, use of racial, ethnic, or sexual
epithets, unlawful workplace harassment, physical or

6

--------------------------------------------------------------------------------




verbal threats or abuse, vulgar profanity, and violations of or non-compliance
with work rules, regulations, applicable policies, or procedures promulgated by
the Employer. The Employer shall furnish the Union with a copy of the
disciplinary letter issued to the employee under this Article.

ARTICLE VIII - GRIEVANCE AND ARBITRATION

          Section 1.      Policy.

          The parties recognize and agree that prompt and equitable settlement
of employee grievances is essential to the maintenance of sound labor relations.
The parties further recognize and agree that such grievances are usually more
satisfactorily and expeditiously settled at the lowest supervisory level at
which an acceptable understanding can be reached.

          Section 2.      Definition.

          A grievance is hereby defined as an alleged violation of the terms of
this Agreement.

          Section 3.     Grievance Procedure.

          Any employee or group of employees having a grievance shall proceed
according to the following steps to seek a satisfactory settlement of the
grievance. To provide the best opportunity for the grievance to be resolved at
the lowest level, none of the following steps shall be omitted:

 

 

 

 

Step One:          The employee shall discuss the grievance with the employee’s
immediate supervisor. If the employee and supervisor fail to agree on resolution
of the grievance, Step Two will follow.

 

 

 

 

Step Two:          The employee will discuss the grievance with the shop steward
who will, in turn, seek to settle the grievance with the employee’s immediate
supervisor. If the shop steward cannot reach an agreement with the employee’s
supervisor, Step Three will follow.

 

 

 

 

Step Three:          The shop steward shall state the employee’s grievance in
writing. The statement will include the following:

 

 

 

 

(a)

the nature of the grievance and the circumstances out of which it arose,
including the date of occurrence;

 

 

 

 

(b)

the remedy or correction the Employer is requested to make;

7

--------------------------------------------------------------------------------




 

 

 

 

(c)

the section or sections of the Agreement relied upon or alleged to have been
violated;

 

 

 

 

(d)

the signatures of the grievant and the shop steward;

 

 

 

 

(e)

the date the statement of the grievance was prepared.

 

 

 

Step Four:           The written statement of the grievance shall be given to
the Union’s Business Manager or representative and be presented to the
Employer’s designated representative within twenty-one (21) calendar days of the
occurrence.

 

 

 

Step Five:          The Union and the Employer will have twenty-one (21)
calendar days to discuss the grievance, hold meetings, and try to come to a
mutually agreeable settlement. Prior to the end of the specified twenty-one (21)
calendar days, the Employer will provide the Union with a written statement of
its position on the grievance.

 

 

 

Step Six:           If the grievance is not resolved at Step Five, the Union may
submit the matter to arbitration within seven (7) calendar days from the date
the Union receives the Employer’s statement.

          Section 4.             Arbitration.

          A.           Not later than three (3) working days after service of
the notice by the Union of its intent to proceed to arbitration under Step Six,
the Manager of Employer Relations, or designee, shall notify the American
Arbitration Association (AAA) of the parties’ need for a panel of nine (9)
arbitrators.

          Upon receipt of panel names from AAA, the Manager of Employer
Relations, or designee, and the Union Business Manager or designated
representative will meet to strike names and select an arbitrator. The parties
will flip a coin and the winner of the coin toss has the right to make the first
strike or defer to the other party to make the first strike. The parties will
alternately eliminate names from the panel until only one arbitrator remains.
The party making the last strike shall notify AAA, in writing, of the arbitrator
selection, with a copy to the other party. Upon notification from AAA of the
appointment of the arbitrator, the parties will contact the arbitrator directly
for available dates and will mutually agree on an arbitration date.

          B.           It is mutually understood and agreed that arbitration
hearings shall be conducted without unnecessary delay and as soon as
practicable. It is further agreed that each party shall be given reasonable
opportunity to be heard, to produce witnesses and documentary evidence, and to
cross-examine. The parties agree that the decision of the arbitrator shall be
final and binding on each of the parties and that they will abide thereby. The
authority of the arbitrator shall be limited to questions directly involving the
interpretation and application of specific provisions of this Agreement. The
arbitrator

8

--------------------------------------------------------------------------------




shall have no authority to add to, subtract from, modify, or change any of the
terms of this Agreement. Should either party fail to abide by the decision of
the arbitrator, the compliant party shall be free to take whatever legal action
it deems necessary to enforce the arbitrator’s award, and such action shall not
be considered a violation of this Agreement.

          C.           Expenses incident to the services of the arbitrator shall
be split equally by both parties. Each party shall be responsible for any costs,
wages, or expenses incurred by its witnesses while preparing for or
participating in the arbitration hearing.

          Section 5. Extension of Grievance/Arbitration Timeframes.

          The timeframes set forth in this Article may be extended by mutual
agreement, in writing, between the Employer and Union.

ARTICLE IX - CLASSES OF EMPLOYEES

          Section 1.      Probationary Regular Employees.

          Newly-hired regular employees shall be deemed probationary employees,
and will be employed on a probationary basis for a period of three (3)
consecutive months.

          Satisfactory completion of the probationary period is at the sole
discretion of the Employer. Accordingly, at any time during the probationary
period, an employee may be disciplined, suspended, or discharged without cause.
If an employee is discharged before the expiration of the probationary period,
the employee shall not be entitled to cash out leave that would have been
credited upon satisfactory completion of the probationary period.

          Probationary employees shall not accrue leave or seniority during
their probationary period, although upon satisfactory completion of the
probationary period, leave and seniority will be credited retroactively to the
employee’s first day of work as a regular employee.

          Section 2.     Regular Employees.

          A regular employee is an employee who has successfully completed the
probationary period and is hired to fill a regular position requiring at a
minimum eighty (80) hours of work every two workweeks. A regular employee is
entitled to all benefits and provisions of this Agreement, unless otherwise
provided.

          Section 3.      Temporary Employees.

          A temporary employee is one that is hired to fill the position of a
regular employee that has been excused from work by the Employer or is hired to
augment the

9

--------------------------------------------------------------------------------




regular workforce. In the event a temporary employee is converted to a regular
employee, the employee’s seniority, for all purposes, shall be retroactive to
the employee’s most recent date of hire. Temporary employees converted to
regular status shall be credited for all time worked in their temporary position
toward the probationary period under Article IX, Section 1.

          Section 4.      Promotion.

          A regular employee promoted to another job classification covered by
this Agreement shall be given a thirty (30) working day trial period. If within
this period the employee is unable to meet the standards of performance or the
employee so chooses, the employee shall return to a position assigned by the
Employer at the same pay level as the position occupied prior to the promotion.

ARTICLE X - WORKWEEK AND OVERTIME

          Section 1.      Work Schedule and Workweek.

          A.           Regular Schedule - Seven (7) on/Seven (7) off. It is
agreed that the regular work schedule for designated employees covered by this
Agreement shall consist of a seven (7) days on and seven (7) days off schedule.
For pay purposes, each employee’s first workweek shall end after forty (40)
regularly scheduled hours of work, and the second workweek shall commence
immediately thereafter. Except as otherwise agreed by the Employer and the
employee, all regular employees represented by the Union and employed at Beluga,
as of the date of signing of this Agreement, shall be assigned to the regular
schedule of seven on/seven off. The Employer shall not change such schedule for
those employees during the life of this Agreement, unless specifically agreed to
by the Union.

          B.           If the Employer determines that additional positions
represented by the Union are required to supplement the workforce at Beluga
during the life of this Agreement, the Employer may assign a schedule different
from the seven on/seven off. If the assigned schedule is a traditional eight
hour workday/forty hour workweek, or a ten hour workday/forty hour workweek, the
Employer is free to immediately implement such schedule with notice to the
Union. If the work schedule to be assigned is not either the seven on/seven off,
the Employer and Union shall meet to negotiate and agree before implementing the
different schedule. The Employer may establish workweeks for employees assigned
to these schedules.

          C.           This Section does not in any way interfere with or limit
the right of the Employer to designate the hours of work during a workday for
any employee covered by this Agreement.

10

--------------------------------------------------------------------------------




           Section 2.      Overtime.

          The opportunity for all overtime work shall be distributed as
equitably as it is practicable among the employees in the job classification in
which such overtime work is assigned. Overtime pay shall not be pyramided.

          All work over twelve (12) hours per day or forty (40) hours per
workweek shall be overtime, and paid at time and one-half the employee’s regular
rate of pay.

          Section 3.      Shift Change.

          When the Employer requires a face-to-face turnover at shift change,
the employee shall be paid only for the hours worked.

ARTICLE XI - WORKING RULES

          Section 1.      Transportation.

          Employees shall be responsible for obtaining and scheduling their own
transportation to and from Beluga. The Employer shall pay for transportation
costs incurred by employees on flights between Anchorage and Beluga at the
beginning and end of the employee’s scheduled shift. Employees shall receive no
compensation for travel to and from Beluga. Flight time, from the time the
employee checks in for a flight to Beluga until the employee arrives in Beluga,
shall not be considered time worked for the purpose of computing overtime,
except where the employee travels during the employee’s regularly-scheduled
hours of work.

          If the Employer determines during the term of this Agreement that it
is in its best interest to designate the flight or carrier an employee must use
for travel between Anchorage and Beluga, the Employer retains the right to
schedule such flights or designate such carriers with prior notice to the
employee.

          Section 2.      Standby.

          If an employee is required to standby for transportation from
Anchorage to Beluga, due to circumstances beyond the employee’s control, such as
inclement flying weather or mechanical problems affecting the plane, the
employee shall receive compensation for actual hours, but no less than four (4)
straight-time hours of pay beginning at the time the employee is scheduled to
begin work at Beluga. If directed by the Employer to standby after the initial
four (4) hour period, the employee shall receive compensation for actual hours
spent waiting to fly to Beluga. The employee, however, during any standby period
shall be at all times readily available to board the next flight from Anchorage
to Beluga.

11

--------------------------------------------------------------------------------




          If the Employer designates a flight, pursuant to Article XI, Section
1, and an employee misses the designated flight, the employee shall be
responsible for the employee’s own transportation costs to Beluga, unless agreed
to otherwise between the employee and the Employer. The employee shall not be
paid for the hours the employee did not report, unless the employee utilizes
annual leave for hours missed on their regularly scheduled shift.

          Section 3.      Wait Time.

          If the Employer directs an employee to report to Beluga before the
start time of the employee’s regularly-scheduled shift that results in the
employee’s time off to be reduced by six (6) or more hours, the employee shall
be entitled to wait-time pay equal to two (2) hours of straight-time.

          While waiting for a flight from Beluga after the employee has
completed all scheduled hours of work during the final workday of the employee’s
workweek, the employee shall not receive any additional compensation, unless
directed to work by the Employer.

          If the employee is unable to leave Beluga at the end of the employee’s
scheduled workweek and the employee is not assigned any hours of work in the
next scheduled shift or during the shift that is in progress, the employee shall
be entitled to four (4) hours of compensation at the straight-time rate. If the
employee is assigned work during the next scheduled shift or shift that is in
progress, the employee will receive compensation for actual hours worked at the
appropriate rate. If an employee is assigned work at a lower classification, the
employee shall suffer no reduction in pay for work performed. If the employee
refuses to work, the employee will receive no compensation.

          If the employee is unable to leave Beluga either at the end of the
employee’s scheduled workweek or workday for more than twenty four (24) hours,
the Employer will make a good faith effort to assign work to the employee while
waiting for transportation out of Beluga.

          Section 4.      Rest Time and Call Out.

          An employee shall be entitled to eight (8) hours cumulative rest time
between shifts. However, when circumstances require an employee’s rest time to
be interrupted, the employee shall receive time and one-half for all hours in
excess of the employee’s regularly scheduled hours, but not less than two (2)
hours. If the call out time merges with the employee’s regularly scheduled
hours, the employee will receive time and one-half for all hours worked during
the call out, followed by straight time pay for the employee’s regularly
scheduled hours. This provision does not apply to time off during split shifts.

12

--------------------------------------------------------------------------------




          Section 5.      Split Shifts.

          Split shifts shall be completed within thirteen (13) hours except that
where any ten (10) hour or longer shifts are being worked, in which event the
split shift shall be completed in sixteen (16) hours. Each employee who works a
split shift shall be paid an additional thirty dollars ($30.00) for each split
shift worked. It is agreed that the Employer will not split shift during an
eight (8) hour workday.

          The Employer retains the right to change an employee’s scheduled split
shift to a non-split shift on any given workday without advance notice if the
Employer determines that an emergency exists or that the workload requires it.
Any permanent change from a split shift to a non-split shift requires
twenty-four (24) hours notice to the employee before the change is implemented.

          If an employee is called out early from time off during a split shift,
the employee shall receive straight-time pay for hours worked, unless the
additional time worked results in overtime as provided under Article X, Section
3. There shall be no reduction in an employee’s regularly scheduled hours in the
event an employee is called out early from a split shift.

          Section 6.      Meal and Relief  Periods.

          Employees covered by this Agreement shall be allowed one (1) thirty
(30) minute paid meal period within the initial six (6) consecutive hours of
work and two (2) fifteen (15) minute paid relief breaks during each shift. If
the employee is required to work an excess of ten (10) consecutive hours on any
assigned shift, the employee shall be required to take a second thirty (30)
minute unpaid meal break during the last five (5) hours of the assigned shift.

          Section 7.      Camp Living.

          Under existing facilities at Beluga, each employee shall be allowed
housing of approximately sixty (60) square feet of floor area and shall be
furnished bedding and weekly change of linen. Adequate closet or locker space
shall be provided each employee, and where two (2) or more employees are
assigned by the Employer to be housed in a single room, a locker and keys or
lockable closet shall be provided each employee. The Employer shall also furnish
an adequate number of washers and dryers for personal use by employees during
nonworking time.

          In the event that two (2) or more employees are assigned by the
Employer to be housed in a single room, the employee with the least amount of
seniority will be assigned first. The Employer will provide adequate notice to
the assigned employees in the event that two (2) or more employees are assigned
by the Employer to be housed in a single room.

13

--------------------------------------------------------------------------------




          The barracks facilities at Beluga are for employee use while scheduled
to work, and not for recreational or personal activities. Residing at the
barracks when not scheduled to work is prohibited.

          Section 8.      Work Load and Assignment of Work.

          All camps shall have a minimum of one (1) cook and one (1) bullcook
when the camp population reaches fifteen (15) persons, excluding culinary.
Bullcooks will be assigned both kitchen and housekeeping duties.

          Section 9.      Return of Remains in Event of Death.

          In the event of death of an employee while at Beluga, the Employer
shall immediately notify the Union, and in the absence of any law or authority
prohibiting same, prepare and transport the remains to Anchorage.

          Section 10.      Designation of Supervisor.

          The Employer will designate an on-site supervisor to issue
instructions to employees to prevent duplication and confusion of orders.

          Section 11.      Drug and Alcohol Testing Program.

          In the interest of promoting the highest standards of workplace
excellence and safety, the parties agree to adopt a drug and alcohol testing
program in accordance with the protocols and procedures specified in 49 CFR
§382.305. The program shall become effective at such time as the Employer
implements a parallel program for non-represented employees.

ARTICLE XII - WAGES AND JOB CLASSIFICATION

          Section 1.     Wage Schedule.

          The following are the hourly wages and job classifications covered by
this Agreement at Beluga.

          A.           Effective (retroactively) to May 1, 2007:

 

 

 

 

 

 

 

Head Cook

 

$

22.86

 

 

Cook/Baker

 

$

22.35

 

 

Head Bullcook

 

$

19.91

 

 

Bullcook

 

$

19.53

 

14

--------------------------------------------------------------------------------




          B.           Effective July 1, 2008:

 

 

 

 

 

 

 

Head Cook

 

$

23.77

 

 

Cook/Baker

 

$

23.24

 

 

Head Bullcook

 

$

20.71

 

 

Bullcook

 

$

20.31

 

          C.           Effective July 1, 2009:

 

 

 

 

 

 

 

Head Cook

 

$

24.72

 

 

Cook/Baker

 

$

24.17

 

 

Head Bullcook

 

$

21.54

 

 

Bullcook

 

$

21.12

 

          Section 2.      Compensation for Employees Working in Higher
Classification.

          An employee who is assigned by the Employer to perform work of a
higher classification shall be paid the higher rate of pay for all work
performed during the twelve (12) hour shift.

          Section 3.      Temporary Assignment to Lower Classification.

          An employee who is assigned to work at a lower classification shall
not suffer a reduction in pay for such work.

          Section 4.      Training Wage Program.

          The parties agree that the Employer may implement one or more training
positions to train bargaining unit employees to fill regular bargaining unit
positions covered by this Agreement. An employee in training status will be paid
at a wage rate equal to the employee’s present rate of pay plus 50% of the
difference between the present pay rate and the rate for the higher position for
which the employee is being trained. The employee will move up to the higher
rate of pay when the employee successfully completes training for the higher
position and is selected for that position.

          Section 5.      Pay Day.

          The Employer shall establish a payroll system providing for the
payment on every other Wednesday (every two (2) weeks) for the compensation due
an employee for the work performed prior to the Wednesday immediately preceding;
provided, if a Wednesday payday falls on a day recognized as a paid holiday by
the Employer, the Tuesday immediately preceding will be payday.

15

--------------------------------------------------------------------------------




ARTICLE XIII - LEAVE

 

 

 

Section 1.     Annual Leave.

 

 

 

A regular employee shall earn annual leave at the rate of:


 

 

 

 

 

1st year

 

20 days

 

2nd year

 

22 days

 

3rd year

 

24 days

 

4th year

 

26 days

 

5th year

 

30 days

per annum of active and continuous service, dating from the effective date
hereof or from his original employment by the Employer. Such employee may
accumulate not to exceed sixty (60) days of annual leave. An employee on annual
leave will be considered in active service; an employee on approved leave
without pay will not be considered in active service. No employee shall take
more than sixty (60) days of paid leave at one time. Available leave hours shall
be shown on each paycheck.

(A)     Scheduling of Annual Leave. Annual leave shall be granted in advance as
follows:

          (1)          Annual leave which has been scheduled pursuant to
consideration of seniority, on or before March 1 for the following twelve (12)
months, or as agreed between the parties hereto, shall be granted at the time
scheduled. Written approval or disapproval of said leave shall be made within
ten (10) days after March 1. Both the Union and the Employer agree that both
parties shall take all reasonable action to compensate for the employee’s
absence.

          (2)          When an employee requests extended leave travel outside
of Alaska and so notifies the Employer prior to March 1 and has been scheduled
pursuant to consideration of seniority, the employee may take up to sixty (60)
days of accrued annual leave and it shall be granted at the time scheduled.

          (3)          In emergencies, such as serious illness or other grave
personal problems which, in the opinion of the Employer merit such
consideration, annual leave will be granted immediately, provided that the
employee states his reason for requesting such leave. If accrued annual leave is
exhausted, the Employer may grant leave without pay. The Union will cooperate
with the Employer to ensure to the maximum extent possible that consideration
given to emergency requests for annual leave are not abused. In the event of a
death in the immediate family, an employee shall be granted three (3) working
days paid leave of absence. Such leave days will not be used as a reduction of
the employee’s annual leave credits. Immediate family is defined as: father,
mother, sister, brother, son, daughter, spouse, or spouse’s father, mother,
sister, brother, son,

16

--------------------------------------------------------------------------------




or daughter. Employees will make every effort to notify the Employer in a timely
manner of the need to be absent because of medical, family emergencies, or other
reason.

          (4)          Annual leave for a period of over seven (7) days, if
requested after March 1, will be requested at least ten (10) days prior to the
commencement thereof. Written approval or disapproval of said leave shall be
made within five (5) days after request has been received. Annual leave for a
period of seven (7) days or less will be requested at least three (3) days prior
to the commencement thereof. Written approval of said leave shall be made within
two (2) days after request has been received. Such annual leave will be granted
if, in the opinion of the Employer, its operations will permit. Otherwise, such
requests will be granted as soon thereafter as practicable. Annual leave will be
granted in units of less than four (4) hours if approved by the Employer.

          (5)          Leave without Pay. Leave without pay, not to exceed sixty
(60) days in any one (1) year, may be granted at the discretion of the Employer
upon application but leave without pay will not be granted to any employee
hereunder until such employee has used all annual leave credit which he has
accrued with the Employer. The employee will continue to earn service credit
with the Employer during the time he is on approved leave without pay status.

          Section 2.     Jury Duty.

          An employee who is required to serve as a juror will be excused from
work for the required period of time. The employee will report back to work at
all times when not actually engaged in performing the duties specifically
associated with jury duty service under the direction of the court. The employee
will be compensated for jury duty time at the straight-time rate.

          The Employer will continue the employee’s pay during the service
period and will not, except in special circumstances, request that an employee
be excused from jury duty service.

          All fringe benefits and pay will continue, with the provision that any
pay received other than mileage and parking from court duty must be turned in to
the Accounting Department of the Employer.

          Section 3.     Illness or Injury Leave.

          a.           Return Rights

          Any regular employee who is absent from employment due to illness or
injury as certified by a physician or is eligible for workers compensation,
shall, upon release of their doctor, be returned to the position held prior to
their disability so long as the absence does not exceed twelve (12) consecutive
months.

17

--------------------------------------------------------------------------------




          After returning to work, if the employee cannot perform their job,
they may be requested to visit a physician at no expense to the employee
designated by the employer for a written medical evaluation of the employee’s
fitness for duty.

          Any employee absent from work shall notify the Employer weekly during
the period they are unable to work, unless otherwise agreed to by the Employer
and the employee.

          The Employer shall not be required to retain any employee who has been
absent from work more than twelve (12) consecutive months or who has a recurring
illness or injury within sixty (60) working days of returning to work, unless
agreed to otherwise by the Employer and the Union.

          b.          Fitness for Duty

          In situations where the Employer is unsure about the ability of an
employee to perform the employee’s job duties in a manner that is safe for both
the employee or other persons and property, the Employer may require that
employee submit to either or both a physical or mental evaluation by a licensed
physician or mental health practitioner selected and paid for by the Employer.
If the evaluator concludes that the employee may endanger property or his own
health or safety, or the health or safety of others by continuing to perform the
employee’s job duties, the Employer may take appropriate employment action,
including but not limited to reassignment, placement in appropriate leave status
pending recovery, or termination if the employee refuses the alternatives
offered by the Employer.

ARTICLE XIV - HOLIDAYS

          Employees shall be entitled to holiday pay equal to twelve hours of
straight time pay at the employee’s wage rate for all twelve (12) hours worked
on the following holidays. However, those employees who only work a shift less
than 12 hours will be compensated straight time for all hours worked.

 

 

 

New Year’s Day

 

Presidents’ Day

 

Memorial Day

 

Independence Day

 

Labor Day

 

Veterans’ Day

 

Thanksgiving Day

 

Day after Thanksgiving

 

Christmas Eve

 

Christmas Day

 

New Year’s Eve

 

Employee’s Birthday

18

--------------------------------------------------------------------------------




          In the event there is a conflict between the state and federal
observance date of any of the above-listed holidays, the state observance date
shall prevail.

          The employee’s birthday holiday will be taken as eight (8) hours of
birthday leave. These hours will not be deducted from the employee’s annual
leave account.

          If a holiday falls on an employee’s scheduled day off, the employee
shall be entitled to eight (8) hours of additional compensation at the straight
time rate on the employee’s next scheduled workday.

ARTICLE XV - SENIORITY AND LAYOFFS

          Section 1.     Seniority.

          The parties recognize and agree that seniority shall be the basis for
any reduction in force determined necessary by the Employer except as provided
in Article III, Section 4. Newly-hired regular employees and temporary employees
converted to regular status who have not been employed for three (3) consecutive
months, shall not accrue seniority until the completion of the three (3) month
period. Thereafter, regular employees shall accrue seniority retroactive to the
date of hire.

          When more than one employee is employed on the same day, the employee
with the lowest dispatch number will have the greater seniority.

          The seniority of any employee will terminate under any of the
following conditions:

 

 

 

a.          when a regular employee is laid off, except that if that employee is
re-employed as a regular employee and his service break is three (3) months or
less, seniority will accrue uninterrupted to original date of hire;

 

 

b.          when the employee resigns;

 

 

c.          when the employee is discharged for cause.

Section 2.     Layoffs.

 

          There shall be no limitation on the Employer’s right to layoff
employees depending upon the Employer’s determination of the work to be
performed at Beluga. Layoffs shall be made in reverse order of classification
seniority while at Beluga. There shall be no bumping between classifications.

19

--------------------------------------------------------------------------------




ARTICLE XVI - HEALTH AND WELFARE

          A group health and welfare plan for the employees at Beluga shall be
financed by contributions from the Employer per compensable hours worked for all
employees covered by this Agreement, beginning thirty-one (31) days after the
employee’s date of hire. Employer contributions presently are two dollars and
thirty-five cents ($2.35) for each compensable hour worked (not cash in lieu of
leave hours). That rate will increase to two dollars and fifty-five cents
($2.55) per hour on January 1, 2008. Effective July 1, 2009, and annually
thereafter, the Employer agrees to pay increases in health and welfare premiums
up to a maximum of fifteen percent (15%) above the previous year’s contribution
rate.

          The Employer agrees to make payments to the Fund based on the
following schedule. Payment will be submitted by the Employer no later than the
12th of the month following the month in which said compensable hours were
earned by the employee. It is understood that the contributions are to be
computed solely on the total number of compensable hours and are not to be
included in wages or in computation of overtime.

          Notwithstanding any provision to the contrary in this Agreement, the
Employer shall not be liable to an employee for the failure of the Health and
Welfare Fund to pay said employee any benefits due from the Health and Welfare
Fund. The provisions of this Article shall not be subject to the Grievance and
Arbitration Procedure provided in Article VIII of this Agreement.

          If at any time during the life of this Agreement, the plan’s Board of
Trustees determines that the agreed-upon contribution rates exceed that
necessary to maintain maximum benefits, the Employer will be notified by the
Union and will be obligated to pay the lesser amount.

ARTICLE XVII - PENSION

          The parties signatory to this Agreement are also signatory to a Trust
Agreement, establishing the Alaska Hotel, Restaurant and Camp Employees Health
and Welfare Trust Fund, for the purpose of providing a retirement program for
employees covered by this Agreement.

          The Employer agrees to make monthly payments to the Fund based on the
following schedule. Payment will be submitted by the Employer no later than the
12th of the month following the month in which said compensable hours were
earned by the employee. It is understood that the contributions are to be
computed solely on the total number of compensable hours and are not to be
included in wages or in computation of overtime.

20

--------------------------------------------------------------------------------




 

 

 

 

Effective Date

 

Contribution Rate

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

May 1, 2007 (retroactive to)

 

 

$4.32

 

July 1, 2008

 

 

$4.47

 

July 1, 2009

 

 

$4.47

ARTICLE XVIII - PREPAID LEGAL TRUST

          The Employer shall make contributions on behalf of each employee
covered by this Agreement to the Alaska Culinary Legal Aid Trust Fund in the
amount of five cents ($0.05) for each compensable hour. The Employer shall make
payments to the Prepaid Legal Trust Fund no later than the 12th of the month
following the month in which said compensable hours were earned by the employee.

ARTICLE XIX - LABOR MANAGEMENT COMMITTEE

          A Labor-Management Committee consisting of the General Manager and no
less than two representatives from management, the Union Business representative
and two representatives from the employee group, will meet during working hours
no less than quarterly. The Committee will not have the authority to alter the
meaning or cost application of the collective bargaining agreement.

ARTICLE XX - SAVINGS CLAUSE

          In the event that any of the provisions of this Agreement shall be
declared by a court of competent jurisdiction to be invalid for any cause, such
invalid provisions shall be deemed to be nonexistent, and the remainder of this
Agreement shall continue in full force and effect. Should it be determined that
any Article in this Agreement is not applicable to any portion of the Employer’s
business because of any federal or state law, then the application of such
Article shall be suspended. Within thirty (30) days of the determination of
invalidity or inapplicability, the parties shall meet and discuss appropriate
amendment of this Agreement to cure the determined invalidity or
inapplicability.

ARTICLE XXI - ENTIRE AGREEMENT

          This Agreement constitutes the entire Agreement between the parties
and no oral statement shall add to or supersede any of its provisions. No
previous oral or written agreement shall apply after the signing of this
Agreement. This Agreement may

21

--------------------------------------------------------------------------------




be subject to amendment at any time by mutual agreement of the parties. Such
amendment shall be reduced to writing, shall state the effective date of the
change or modification, and be signed by both the Employer and Union.

ARTICLE XXII - SUCCESSOR AND ASSIGNS

          This Agreement shall be binding upon the successors and assigns of the
parties hereto, and no provisions, terms, or obligations herein contained shall
be affected, modified, altered, or changed in any respect whatsoever by the
consolidation, merger, sale, transfer, or assignment of either party hereto, or
of the kind of ownership or management of either party hereto, or any change,
geographic or otherwise, in the location or place of business of either party
hereto.

ARTICLE XXIII - DURATION

          Section 1.     Effective Dates.

          This Agreement shall become effective upon ratification by the
bargaining unit and approval by the Employer’s Board of Directors, and shall
continue in full force and effect through June 30, 2010.

          Section 2.     Notice.

          Either party may give notice of its intent to negotiate a new
agreement by submitting in writing such notice to the other party no later than
ninety (90) days prior to the expiration of this Agreement. Such notice shall
either designate termination of the existing Agreement and full negotiations or
a desire to renegotiate selected Articles. The parties agree to meet no later
than forty-five (45) days prior to the expiration of this Agreement to begin the
negotiations.

          Section 3.     Continuation of Agreement.

          During negotiations pursuant to Article XXIII, Section 2, this
Agreement will remain in full force and effect until impasse is reached after
negotiations are reopened by either party pursuant to Section 2. The Agreement
that results from negotiations will be effective, however, retroactive to the
expiration date of this Agreement or as otherwise agreed to by the parties.

          Should negotiations fail to reopen in accordance with Section 2, this
Agreement shall continue in full force and effect for another year unless
mutually agreed to otherwise. Thereafter, this Agreement shall continue in full
force and effect until a new agreement is ratified or impasse is reached after
negotiations are reopened by either party pursuant to Section 2.

22

--------------------------------------------------------------------------------




          IN WITNESS HEREOF, the parties have caused this Agreement to be
executed by their duly authorized representatives on this 13th day of December,
2007.

 

 

 

 

       -s- Elizabeth Vasquez [d74063038.jpg]

 

 

-s- Marvin Jones [d74063040.jpg]

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Elizabeth Vasquez
Chairperson, Board of Directors
Chugach Electric Assn., Inc.

 

 

Marvin Jones
President
UNITE HERE Local 878

 

 

 

 

-s- Bradley Evans [d74063039.jpg]

 

 

 

--------------------------------------------------------------------------------

 

 

 

Bradley Evans
Acting CEO
Chugach Electric Assn., Inc.

 

 

 

 

 

 

 

23

--------------------------------------------------------------------------------